DETAILED ACTION
Papers filed on 08/11/2021 have been received.   Claims 1-20 are present for examination.  The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a method of controlling refresh of a memory device, the method comprising: providing temperature information by measuring an operation temperature of a memory cell array included in the memory device; receiving refresh commands periodically by an average refresh interval from a memory controller; performing a normal refresh operation by sequentially selecting one-by-one a plurality of wordlines during a refresh period; performing a hammer refresh operation by selecting a victim wordline physically adjacent to a hammer wordline that is accessed more frequently than other wordlines; and based on the temperature information, varying a hammer ratio of a unit hammer execution number of the hammer refresh operation executed during a refresh cycle time with respect to a unit normal execution number of the normal refresh operation executed during the refresh cycle time.   The prior art of record also fails to teach or suggest a memory device, comprising: a memory cell array including memory cells connected to a plurality of wordlines; a temperature sensor configured to provide temperature information by measuring an operation temperature of the memory cell array; and a refresh controller configured to control a normal refresh operation and a hammer refresh operation, the normal refresh operation being performed by sequentially selecting one- by-one the plurality of wordlines during a refresh period, the hammer refresh operation being performed by selecting a victim wordline physically adjacent to a hammer wordline that is accessed more frequently than other wordlines, and the refresh controller being configured to, based on the temperature information, vary a hammer ratio of a unit hammer execution number of the hammer refresh operation executed during a refresh cycle time with respect to a unit normal execution number of the normal refresh operation executed during the refresh cycle time.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose methods and memory systems for performing hammer refresh operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/11/2022

/SON L MAI/Primary Examiner, Art Unit 2827